DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office (EPO) on 09 October 2017.  It is noted, however, that applicant has not filed a certified copy of the EPO application as required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 24 August 2022 is acknowledged.  The traversal is on the ground(s) that: (a) the written opinion of the international searching authority found unity of invention; and (b) there is no search burden to examine all four groups.  This is not found persuasive.  
Regarding (a), the restriction requirement determined that Groups I-IV lack unity of invention because the shared technical feature of Groups I-IV is not a special technical feature as it does not make a contribution over the prior art.  The written opinion cited only two A-references (no X-references or Y-references), which is likely why the claimed invention was treated as having unity of invention.  This does not prevent the identification of prior art in the national stage to determine patentability of the claimed invention or to determine unity of invention.
Regarding (b), search burden is not a factor in determining unity of invention.  As discussed above, the restriction requirement determined that Groups I-IV lack unity of invention because the shared technical feature of Groups I-IV is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feola et al. (EP-2147955-A1).
Regarding claims 1-6, 8, and 9, Feola et al. disclose: (1) a cathodically depositable aqueous electrodeposition coating material (paragraphs 0044 & 0043: “cationic primer (P2)”) comprising:
(a) at least one epoxide-amine adduct (paragraphs 0043, 0042 & 0041: “extended epoxy amine adduct”), 
(b) at least one pigment (paragraph 0043: “iron oxide pigment” and “modified zinc phosphate pigment”) and/or at least one filler (paragraph 0043: “kaolin filler” and “talc filler”), and 
(c) at least one crosslinking agent (paragraph 0044: “2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine”), 
wherein a fraction of at least 25 wt% of the crosslinking agent (c), based on the total weight of the crosslinking agent (c), is formed by at least one tris(alkoxycarbonylamino)-1,3,5-triazine (paragraph 0044: 100% of “2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine”) and any remaining fraction is formed by at least one crosslinking agent which is different from the at least one tris(alkoxycarbonylamino)-1,3,5-triazine and is selected from the group consisting of blocked polyisocyanates, amino resins, and mixtures thereof (optional component not required);  
(2) wherein a fraction of at least 30 wt% of the crosslinking agent (c), based on the total weight of the crosslinking agent (c), is formed by at least one tris(alkoxycarbonylamino)-1,3,5-triazine (paragraph 0044: 100% of “2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine”);
(3) wherein a fraction of at least 35 wt% of the crosslinking agent (c), based on the total weight of the crosslinking agent (c), is formed by at least one tris(alkoxycarbonylamino)-1,3,5-triazine (paragraph 0044: 100% of “2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine”);
(4) wherein component (c) is included in an amount in a range from 5 to 45 wt% in the electrodeposition coating material, based on the total solids content of the electrodeposition coating material (paragraphs 0044 & 0043: approximately 6.2% total and approximately 11.7% solids (see table below));
(5) wherein said tris(alkoxycarbonylamino)-1,3,5-triazine comprises at least one tris(alkoxycarbonylamino)-1,3,5-triazine of the general formula (I) 

    PNG
    media_image1.png
    275
    360
    media_image1.png
    Greyscale

in which the radicals R1, R2, and R3 each independently of one another are C1-C8 alkyl groups (paragraph 0044: “2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine”); (6) wherein the radicals R1, R2, and R3 each independently of one another are C1-C4 alkyl groups (paragraph 0044: “2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine”);
(8) wherein the relative weight ratio of components (a) and (c) to one another in the electrodeposition coating material is in a range from 5:1 to 1.1:1 (paragraphs 0044 & 0043: approximately 2.8:1 (see table below)); and
(9) wherein the epoxide-amine adduct (a) is a reaction product of at least one epoxy resin based on bisphenol A and at least one primary and/or secondary amine and/or salts thereof and/or at least one salt of a tertiary amine (paragraphs 0042 & 0041).
The following is a component summary of exemplary cationic primer (P2) taught by Feola et al.:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feola et al. (EP-2147955-A1).
Regarding claim 7, the teachings of Feola et al are as set forth above and incorporated herein.  The exemplary cationic primer (P2) of Feola et al. features approximately 26.2 wt% of component (b), which is above the claimed range of: (7) from 0.5 to 17.5 wt% in the electrodeposition coating material, based on the total weight of the electrodeposition coating material.   However, the general teachings of Feola et al. describe the kaolin and talc fillers as optional materials (see paragraph 0038).  Removing these fillers from the cationic primer (P2) yields a (b) content of approximately 17.6%:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
In light of this, it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close – see MPEP 2144.05.
Furthermore, the pigments of Feola et al. are recognized in the art as corrosion inhibiting pigments (see paragraph 0038).  Accordingly, the skilled artisan would have recognized the amount of this corrosion inhibiting pigment as a result effective variable, balancing desired corrosion inhibiting characteristics and workability of the composition.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the cationic primer of Feola et al. with the instantly claimed amount of (b) (from 0.5 to 17.5 wt%) because: (a) the exemplary cationic primer (P2) of Feola et al. features approximately 26.2 wt% of component (b); (b) the general teachings of Feola et al. describe the kaolin and talc fillers as optional materials; (c) removing these fillers from the cationic primer (P2) yields a (b) content of approximately 17.6%; and (d) it has been found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Furthermore: (e) the pigments of Feola et al. are recognized in the art as corrosion inhibiting pigments; (f) accordingly, the skilled artisan would have recognized the amount of this corrosion inhibiting pigment as a result effective variable, balancing desired corrosion inhibiting characteristics and workability of the composition; (g) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (h) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 27, 2022